Citation Nr: 1023923	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-37 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected hypertension for the portion of the appeal 
period from December 1, 2008, and higher than 20 percent for 
the portion of the appeal period prior to December 1, 2008.

2.  Entitlement to an evaluation higher than 20 percent for 
the service-connected residuals of a right ankle fracture for 
the portion of the appeal period from November 6, 2007, and 
higher than 10 percent for the portion of the appeal period 
prior to November 6, 2007.

3.  Entitlement to a compensable evaluation for a service-
connected tinea-type rash on the chest, arms, back, and legs 
with tinea pedis and onychomycosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February1963 to July 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the Veteran's claims 
was subsequently transferred to the VA RO in Louisville, 
Kentucky.

The record reflects that the Veteran requested a Travel Board 
hearing before a member of the Board in an October 2008 VA 
Form 9.  However, the Veteran later withdrew his request in 
subsequent correspondence dated August 2009.  See 38 C.F.R. 
§ 20.704(e) (2009).

The Veteran also submitted correspondence in August 2005 
regarding Combat-Related Special Compensation (CRSC).  Claims 
for CRSC are handled by the service organization, the Army in 
the Veteran's case, and not by VA.  The Board refers the 
Veteran to the Department of the Army.  He should send 
correspondence to the following address:

               Department of the Army
               U.S. Army Physical Disability Agency
               Combat-Related Special Compensation (CRSC)
               200 Stovall Street
               Alexandria, Virginia 22332-0470

The issue of entitlement to a compensable evaluation for a 
service-connected tinea- type rash on the chest, arms, back, 
and legs with tinea pedis and onychomycosis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
diastolic pressure ranged from 73 to 98 and his systolic 
pressure ranged from 107 to 157 during the appeal period.

2.  The competent evidence of record shows that the Veteran 
had normal range of motion in his right ankle in February 
2006 but only zero to 5 degrees of dorsiflexion and plantar 
flexion in January 2009.  The competent evidence of record 
also shows that the Veteran had zero degrees of dorsiflexion 
and 40 degrees of plantar flexion in his right ankle in May 
2008. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
service-connected hypertension for the portion of the appeal 
period from December 1, 2008, and higher than 20 percent for 
the portion of the appeal period prior to December 1, 2008, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.104, Diagnostic Code 7101 (2009).

2.  The criteria for an evaluation higher than 20 percent for 
the service-connected residuals of a right ankle fracture for 
the portion of the appeal period from November 6, 2007, and 
higher than 10 percent for the portion of the appeal period 
prior to November 6, 2007, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 
5271 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In January 2006, May 2006, and May 2008 correspondence, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to an increased rating for his claimed 
disorders and described the types of evidence that the 
Veteran should submit in support of his claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The VCAA notice letters also described the elements 
of degree of disability and effective date.  As part of that 
notice, the RO told the Veteran that disability ratings 
usually range from zero to 100 percent depending on the 
disability involved and based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claims by virtue of the aforementioned VCAA notice 
letters.  Those documents informed the Veteran of the 
necessity of providing on his own or with VA assistance 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment.  The letters also notified 
the Veteran that, should an increase in disability be found, 
a disability rating would be determined by applying relevant 
diagnostic code(s) and included examples of pertinent medical 
and lay evidence that the Veteran may submit or ask the 
Secretary to obtain relevant to establishing entitlement to 
increased compensation.  Finally, the RO also provided the 
specific criteria required to establish entitlement to an 
increased rating found in Diagnostic Codes 7007 and 7101 for 
hypertension and 5270 for his ankle disability.  
    
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in 
February 2006 and January 2009, obtained the Veteran's VA and 
private medical records, and associated the Veteran's service 
treatment records (STRs) with the claims file to the extent 
possible.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are, collectively, more 
than adequate, as they were predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  All examinations included the Veteran's subjective 
complaints about his disabilities and the objective findings 
needed to rate the disabilities.   

Besides the aforementioned private treatment records, the 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran is currently in receipt of a 10 percent 
disability rating under Diagnostic Code 7101, which provides 
ratings for hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  When the Veteran filed his 
claim in January 2006, he was in receipt of a 20 percent 
disability rating.  Then, the RO proposed to reduce this 
rating to zero percent in an October 2007 decision review 
officer decision.  Instead of lowering his disability rating 
to zero percent, a September 2008 rating decision only 
lowered it to 10 percent effective December 1, 2008.  Thus, 
the Veteran is appealing a 10 percent disability rating for 
the portion of the appeal period from December 1, 2008, as 
well as a 20 percent disability rating for the portion of the 
appeal period prior to December 1, 2008.

Diagnostic Code 7101 provides a 10 percent disability rating 
when diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; there is 
a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  The next higher 20 
percent disability rating is awarded for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling, and 
hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  
Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.

As mentioned previously, the Veteran filed his claim in 
January 2006.  His claims file contains several blood 
pressure readings relevant to the appeal period.  In January 
2006, the Veteran's blood pressure was recorded as 157/95.  
The Veteran then underwent a compensation and pension 
examination for his hypertension in February 2006.  The 
examiner took his blood pressure standing and sitting, 
recording 152/98 and 140/94 respectively.  In the supine 
position, the Veteran's blood pressure was 142/92.  From the 
February 2006 compensation and pension examination through 
December 1, 2008, VA treatment records contain many blood 
pressure readings.  The Veteran's systolic blood pressure 
ranged from 107 to 138 and his diastolic blood pressure 
ranged from 74 to 88.  After December 1, 2008, the record 
only contains one record of the Veteran's blood pressure.  In 
April 2009, a test showed that the Veteran's blood pressure 
was 122/73, and the Veteran's physician wrote that his blood 
pressure was controlled based on a target range of less than 
130/80.  

In this case, the Board finds that an increased evaluation is 
not warranted.  The competent evidence of record does not 
show that the Veteran's diastolic pressure was predominantly 
120 or more for the portion of the appeal period prior to 
December 1, 2008, or that his diastolic pressure was 
predominantly 110 or more or that his systolic pressure was 
predominantly 200 or more for the portion of the appeal 
period from December 1, 2008.  Therefore, the Board finds 
that an increased evaluation is not warranted under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current disability 
rating.  The evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

Residuals of a Right Ankle Fracture

The Veteran also filed a claim for an increased evaluation 
for his service-connected residuals of a right ankle fracture 
in January 2006.  The Veteran is in receipt of a 10 percent 
disability rating for the portion of the appeal period prior 
to November 6, 2007, and a 20 percent disability rating for 
the portion of the appeal period from November 6, 2007, under 
Diagnostic Code 5271 by analogy for his disability.  Under 
that diagnostic code, a 10 percent disability rating is 
warranted for moderate limitation of motion of the ankle and 
a 20 percent disability rating represents marked limitation 
of motion of the ankle.      

Initially, the Board notes that the ankle's normal range of 
motion is zero to 20 degrees of dorsiflexion and zero to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71a (2009), Plate 
II.  VA afforded the Veteran with compensation and pension 
examinations for his right ankle disability in February 2006 
and January 2009.  At the February 2006 examination, the 
Veteran complained that his ankle ached, mostly with a dull 
deep ache.  On a scale of one to 10, with 10 being painful 
and one being minor pain, the Veteran claimed that his daily 
ache was a nine or 10.  Rest, hot water soaks, Motrin, 
Excedrin, and Tylenol relieved the ankle pain, and cold and 
wet weather, excessive standing, running, jogging, and 
overuse worsened it.  At this time, the Veteran did not use a 
crutch, brace, cane, or corrective shoe.  The Veteran did not 
report any episodes of dislocation or recurrent subluxation 
or symptoms of arthritis.

Upon examination, the examiner noted that there was no 
redness on the ankle and that the Veteran was able to stand 
on his toes and heels without complaining of pain.  He was 
also able to fully bear weight on his right leg and left leg 
without pain.  The Veteran's range of motion was zero to 20 
degrees of dorsiflexion without pain and zero to 40 degrees 
of plantar flexion without pain.  Repetitive motion testing 
did not reveal any increase in pain, fatigue, weakness, lack 
of endurance, or incoordination.  The examiner also found no 
change in muscle structure or strength and no instability.  
Active and passive ranges of motion were equal, and the 
Veteran did not walk with a limp.    

By his second compensation and pension examination in January 
2009, the Veteran complained of swelling in the ankle to the 
point that he slept with an ankle brace on and needed to 
elevate his ankle to avoid severe swelling.  The Veteran 
reported that his ankle pain was terrible when he woke up in 
the morning and that he had to use a rolling pin under his 
foot to loosen his ankle until the pain subsided.  The 
examiner found that the Veteran's ankle had no deformity, 
locking episodes, or episodes of dislocation or subluxation.  
There were, however, signs of giving way, instability, pain, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, repeated effusion, swelling, tenderness, and flare 
ups.  

On examination, the examiner found an antalgic gait, bony 
joint enlargement, crepitus, edema, tenderness, abnormal 
motion, and guarding of motion.  The lateral malleolus was 
enlarged and extremely tender to touch.  The bone formation 
was calcified and "almost" appeared as if there was a non-
union at the time of the initial injury.  The Veteran's range 
of motion was limited to zero to five degrees of both 
dorsiflexion and plantar flexion.  The examiner also found 
objective evidence of pain following repetitive motion but no 
evidence of ankylosis.  Finally, he diagnosed the Veteran 
with osteoarthritis of the right ankle with a calcaneal spur.

During the course of the appeal period, the Veteran's VA 
treatment records also reveal multiple complaints of pain.  
He also noted in June 2008 that physical therapy was not 
helping relieve the pain in his right ankle.  Additionally, 
the Veteran's private medical records indicate that he was 
issued an ankle brace in approximately October 2007.  On 
November 6, 2007, the Veteran's private doctor reported that 
the Veteran had stiffness in his ankle in the morning, had a 
limp, and showed decreased motion of his ankle.  He was also 
tender to palpation.  Then, in May 2008, the Veteran 
presented to the outpatient rehabilitation center of a 
hospital.  His physician wrote that his pain was a 10 out of 
10 with activity but he was independent with his activities.  
The Veteran had difficulty getting out of bed in the morning 
and doing any ambulation until his ankle loosened up.  He 
said he wore a brace at all times and elevated his ankle at 
night.  At this time, the Veteran's range of motion was zero 
degrees of dorsiflexion and 40 degrees of plantar flexion. 

Thus, the Board notes that the Veteran is not entitled to a 
higher disability rating for his right ankle disability based 
on range of motion.  For the portion of the appeal period 
prior to November 6, 2007, the Veteran had only moderate 
limitation of motion as his right ankle only lost five 
degrees of dorsiflexion.  The Veteran is also not entitled to 
a higher disability rating based on range of motion for the 
portion of the appeal period from November 6, 2007, because 
his 20 percent disability rating is the highest available 
under Diagnostic Code 5271.

Nevertheless, the Board will address whether other diagnostic 
codes are potentially applicable to the Veteran's claim.  In 
order for the Veteran to receive a disability rating higher 
than 20 percent, there must be evidence of ankylosis of the 
ankle.  However, the record does not contain any diagnosis of 
ankylosis.  Thus, the Veteran is not entitled to an increased 
evaluation for his service-connected right ankle disability 
for the portion of the appeal period from November 6, 2007.  
For the portion of the appeal period prior to November 6, 
2007, the Veteran could receive a higher disability rating if 
there is evidence of ankylosis, malunion of the os calcis or 
astragalus, or astragalectomy.  Again, there is no evidence 
of any of these conditions, and the Veteran is not entitled 
to an increased rating for the portion of the appeal period 
prior to November 6, 2007.  Therefore, the Board finds that 
an increased evaluation is not warranted under 38 C.F.R. § 
4.71.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current disability 
ratings.  The evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
    

ORDER

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected hypertension for the portion of the appeal 
period from December 1, 2008, and higher than 20 percent for 
the portion of the appeal period prior to December 1, 2008, 
is denied.

2.  Entitlement to an evaluation higher than 20 percent for 
the service-connected residuals of a right ankle fracture for 
the portion of the appeal period from November 6, 2007, and 
higher than 10 percent for the portion of the appeal period 
prior to November 6, 2007, is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
entitlement to a compensable evaluation for a service-
connected tinea- type rash on the chest, arms, back, and legs 
with tinea pedis and onychomycosis.  

The latest compensation and pension examination of record for 
this disability occurred over four years ago in February 
2006, and the record does not contain treatment records for 
the Veteran's skin disorder after August 2006.  Given the 
passage of time since his most recent examination and the 
lack of any current treatment records, the Board finds that a 
new compensation and pension examination would assist the 
Board in clarifying the extent of the Veteran's tinea-type 
rash and would be instructive with regard to the appropriate 
disposition of the issue under appellate review.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled 
to a new examination after a two-year period between the last 
VA examination and the Veteran's contention that the 
pertinent disability had increased in severity); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for a compensation and pension examination in 
order to ascertain the current severity of the Veteran's 
tinea-type rash.

While this claim is in Remand status, the AMC should obtain 
the Veteran's recent VA treatment records to ensure the 
evidence is current.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Louisville VA Medical Center 
dated from June 2009 to the present.

2.	After obtaining the Veteran's VA 
treatment records, schedule the Veteran 
for an appropriate medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected tinea-type rash.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected tinea-type rash and any other 
nonservice-connected disorders that may be 
found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should 
state this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


